                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION

JOSEPH MOORHEAD, individually and on
behalf of all others similarly situated,

                    Plaintiff,

        v.                                              Case No. 7:19-cv-00265

                                                        CLASS ACTION

HKA ENTERPRISES, LLC,

                    Defendant,


         ORDER ON ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARDS

        The Court having held a Hearing on Plaintiff’s Motion on Attorneys’ Fees, Costs, and

Incentive Awards on December 3, 2019, notice of this Hearing having been duly given in

accordance with this Court’s Preliminary Approval Order, and having considered all matters

submitted to it at this Hearing and otherwise, and good cause appearing therefore,

        It is hereby ORDERED, ADJUDGED, AND DECREED as follows:

        1.      The Court, consistent with the guidance provided by the Fourth Circuit and this

District, as well as “[t]he trend among most courts,” finds that attorneys’ fees in this common-

fund class action settlement shall utilize the “percentage of the fund method. . . .” Kirven v. Cent.

States Health & Life Co., Case No. 3:11-cv-2149, 2015 U.S.Dist. LEXIS 36393, at * 29 (D.S.C.

Mar. 23, 2015).

        2.      Plaintiff requests an award of attorneys’ fees, in the amount of one-third of the

total amount of the settlement, or $150,000.

        3.      The Court evaluates this request in light of seven factors :“(1) the results obtained

for the class; (2) the quality, skill, and efficiency of the attorneys involved; (3) the risk of
nonpayment; (4) objections by members of the class to the settlement terms and/or fees requested

by counsel; (5) awards in similar cases; (6) the complexity and duration of the case; and (7)

public policy.” Kirven. at * 30 (citing Kay Co. v. Equitable Production Co., 749 F. Supp. 2d 455,

462 (S.D. W. Va. 2010)).

       4.      In considering these factors, this Court hereby finds that Plaintiff’s requested

award of one-third of the total settlement amount is a “reasonable percentage of the fund

established for the benefit of the class,” and grants Plaintiff’s Motion for Attorneys’ Fees.

       5.      Plaintiff further moves for reimbursement of Costs expended in the case, in the

amount of $14,699. See Savani v. URS Prof’l Solutions, LLC, 121 F. Supp.3d 564, 576 (D.S.C.

2015) (“Reimbursement of reasonable costs and expenses to counsel who create a common fund

is both necessary and routine.”)

       6.      The Court finds the request for Costs and the amount of such costs reasonable

under the circumstances, and grants Plaintiff’s Motion for Costs.

       7.      Plaintiff’s further move for an incentive award to Plaintiff Joseph Moorhead in

the amount of $5,000.

       8.      This Court hereby finds that an incentive award to Plaintiff Joseph Moorhead in

the amount of $5,000 is appropriate in light of their efforts on behalf of the class, and grants

Plaintiffs’ Motion for an Incentive Award.



       IT IS SO ORDERED



December 3, 2019                         s/Donald C. Coggins, Jr.
                                         _____________________________________
                                         Hon. Donald C Coggins, Jr.
                                         United States District Court Judge




                                                -2-
